NOYES, Circuit Judge
(after'stating the facts as above). [1] The first question is whether the payment of taxes was covered by the bonds.
The bonds did not mention taxes expressly but were conditioned upon the faithful compliance by the distiller with all the provisions of law relating to the duties of distillers. One- of such provisions required the distiller to pay the taxes upon the spirits which he distilled. Consequently it is impossible to see why compliance with that provision was not a condition of the bonds. And such is the interpretation of the authorities. United States v. National Surety Co., 122 Fed. 904, 59 C. C. A. 130; United States v. Richardson (D. C.) 127 Fed. 893; United States v. National Surety Co., 157 Fed. 174, 84 C. C. A. 622; United States v. Sisk, 176 Fed. 885, 100 C. C. A. 355; United States v. Bicket, 24 Fed. Cas. No. 14,590. See, also, United States v. Rindskopf, 105 U. S. 418, 26 L. Ed. 1131.
The bonds in the cases cited were in form substantially like those here and we find no such difference in the subjects to which they related as to call for any differentiation in interpretation. Nor do' we find anything in the history of the particular statutes involved in this case which requires any other construction of these bonds than the plain one which we have given them.
[2] The second question is whéther the trial court erred in its action with respect to the Commissioner’s tax assessment.
The rule seems established that an assessment is prima facie evi- • dence of the amount of tax due, and we see nothing in reason or authority why this rule does not exist both in respect of the distiller and of his surety. Indeed we think this the holding of the very case *93upon which the defendant relies. United States v. Rindskopf, 105 U. S. 418, 26 L. Ed. 1131. In that case the Supreme Court said:
“The assessment of the Commissioner of Internal Revenue was only prima facie evidence of the amount due as taxes upon the spirits distilled between the dates mentioned. It established a prima facie case of liability against the distiller, and nothing more. If not impeached, it was sufficient to justify a recovery; but every material fact upon which his liability was asserted, was open to contestation. He and his sureties were at liberty to show that no spirits, or a less quantity than that stated by the commissioner, were distilled within the period mentioned, and thus entirely,- or in part, overthrow the assessment. They were also at liberty to show a payment of the tax assessed, in whole or in part, and thus discharge or reduce the distiller's liability. To the extent, however, in which the assessment was not impaired, it was evidence of the amount due.”
The court said that the assessment established ‘‘nothing more” than a prima facie case. It did not say — as the defendant suggests —that it established such a case against the distiller only. On the contrary, it expressly stated that a case made out by the assessment was one which the distiller “and his sureties” were at liberty to contest. ’
The instructions given to the jury took away from the assessment the presumption in its favor to which it was entitled and in effect left them to determine upon all the evidence presented whether the Commissioner’s estimate was correct. This was not entirely proper but the error was not one of which the defendant can complain.
We find no prejudicial error in the charge or refusal to charge concerning a distiller’s duty in accounting' for material or concerning the statute of limitation.
The judgment of the District Court is affirmed.